937 So.2d 387 (2006)
STATE of Louisiana
v.
James ROSS.
No. 2006-KK-1336.
Supreme Court of Louisiana.
September 22, 2006.
*388 Denied. However, as this Court observed in State v. Thomas, 06-0619, p. 6 (La.7/11/06), 933 So.2d 788, 792, "[t]ime is clearly now of the essence, for no matter how responsibility is apportioned, continued delays in the present case risk the loss of witnesses and the fading of memories to an extent that may also place at risk trial as a reliable vehicle for determining whether respondents committed the crime charged against them."